USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 96-1264                           ALFREDO G. HUALDE-REDIN, ET AL.,                               Plaintiffs, Appellants,                                          v.                          ROYAL BANK OF PUERTO RICO, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________               Alfredo Hualde-Redin,  Maria Susana  Costa  and Paul  Martin               ____________________   ___________________      ____________          Hualde on brief pro se.          ______               Carlos Lugo-Fiol, Solicitor  General, Edda  Serrano-Blasini,               ________________                      _____________________          Deputy   Solicitor  General,  and   Vannessa  Ramirez,  Assistant                                              _________________          Solicitor General, Department of  Justice, on brief for appellees          State Court Judges and  Marshals, The Clerk of The  Supreme Court          of Puerto Rico, and Government Attorney Ivette Acosta.               Goldman  Antonetti &  Cordova on  brief for  appellees Ramon               _____________________________          Dapena, Jorge Souss, Ivonne  Palerm, Goldman Antonetti & Cordova,          Mr. Carlos Del Valle and American International Insurance Co.               De Corral & De  Mier on brief for appellee  General Accident               ____________________          Insurance Co.                                 ____________________                                    March 19, 1997                                 ____________________                 Per  Curiam.   We  affirm the  dismissal of  plaintiffs'                 ___________            action  for the reasons stated  by the district  court in its            January 31, 1996 decision.                 No basis warranting Judge  Fuste's recusal was stated in            any of plaintiffs' motions.                 With  respect  to  the district  court's  order  barring            plaintiff from proceeding pro se in the future, we clarify as            follows.  The last  sentence of the court's January  31, 1996            order is vacated and the following is substituted:                      Mr.  Alfredo  Hualde-Redin  is  enjoined  from                 filing any civil action pro se in the United States                 District  Court  for the  District  of Puerto  Rico                 without  first obtaining permission from that court                 to proceed pro se.  In seeking leave to proceed pro                 se,  Mr.  Alfredo  Hualde-Redin  must  (1)  clearly                 caption his  motion as an "Application  Pursuant to                 Court Order  Seeking Leave to Proceed  Pro Se," (2)                 attach  a copy  of this  order to  the motion,  (3)                 certify  that  the  claim  or claims  he  seeks  to                 present  are  new claims  never  before  raised and                 disposed of on the merits by any federal court, (4)                 certify that the claim  or claims are not frivolous                 or  taken in  bad  faith, and  (5)  include in  the                 motion the following information:                           A.  A list of all lawsuits currently                      pending  or  filed  previously  with  the                      district   court,  including   the  name,                      number, and citation,  if applicable,  of                      each  case,  and  the  current  status or                      disposition of any appeal; and                           B.   A  list apprising  the district                      court of all  outstanding injunctions  or                      orders  limiting  plaintiff's  access  to                      federal   court,  including   orders  and                      injunctions  requiring plaintiff  to seek                      leave to file matters pro se or requiring                      him to  be  represented by  an  attorney,                      including the name, number, and citation,                                         -2-                      if  applicable, of  all  such  orders  or                      injunctions.                 Failure to  comply strictly with the  terms of this                 injunction will  be sufficient grounds  for denying                 leave to proceed pro se.            The order, as clarified, is affirmed.  Our clarification does            not   prevent  the  district   court  from  imposing  further            conditions  or  sanctions  in   the  future  if  the  present            injunction is  not  sufficient  to  curb  Mr.  Hualde-Redin's            frivolous  and  abusive  litigation.   Even  if  Mr.  Alfredo            Hualde-Redin  does  certify  in   the  terms  specified,  the            district court  retains authority to deny  the Application in            the exercise of its reasoned discretion.                 Appellees  have  requested  attorneys'  fees   in  their            briefs.   Although  appellants'  appellate arguments  are all            frivolous, we  deny appellees'  request  for attorneys'  fees            because  appellees have not  yet filed a  separate motion for            attorneys' fees  as required  by Fed.  R. App.  P. 38.   This            denial is without prejudice to filing a motion in  compliance            with Fed. R. App. P.  38 and Loc. R. 39.2.   Appellees' costs            pursuant to Fed. R. App. P. 39 will be allowed.                 The judgment, as clarified, is affirmed.                                                ________                                         -3-